Citation Nr: 0413301	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-15 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether an appeal of an April 2001 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death and entitlement to service connection for 
lung cancer for the purposes of accrued benefits was timely 
filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in January 2001.  The appellant is 
his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  The procedural history of this 
case will be discussed below.  

The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her accredited 
representative in May 2004.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

This case is being REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Procedural history

The veteran died in January 2001.  The appellant promptly 
filed claims for service connection for the cause of the 
veteran's death and for accrued benefits.

In an April 2001 rating decision, the RO denied the 
appellant's claims for entitlement to service connection for 
the cause of the veteran's death and entitlement to service 
connection for lung cancer for the purposes of accrued 
benefits.  The appellant was provided notice of this 
decision, and of her appellate rights, by letter dated June 
20, 2001.  A notice of disagreement (NOD) was received in 
October 2001 and a statement of the case (SOC) was issued on 
March 31, 2003.  The appellant's VA Form 9 is signed on June 
3, 2003, and date stamped as having been received at the RO 
on June 5, 2003.  A letter dated June 29, 2003, notified the 
appellant that her substantive appeal (VA Form 9) was 
untimely because it was not filed within the one year period 
from the date of notification of the April 2001 decision 
(June 20, 2001) or within 60 days of the SOC (March 31, 
2003).  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2003).

In July 2003, the RO received a statement from the 
appellant's representative requesting that the claims file be 
returned to the RO for "a review of the timeliness of an 
appeal that was filed."  The RO did not adjudicate that 
matter.  

Analysis

The matter of the timeliness of filing of a substantive 
appeal is itself an appealable issue.  See 38 C.F.R. § 19.34 
(2003).

VA regulations provide that any written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD; no special wording is required.  See 38 
C.F.R. § 20.201 (2003); see also Tomlin v. Brown, 5 Vet. App. 
355 (1993).  

The Board finds that the July 2003 statement from the 
representative can be construed as a timely NOD as to the 
question of whether an appeal of the April 2001 rating 
decision was timely filed.  The correspondence is in writing; 
it appears to express dissatisfaction with the timeliness 
determination, and was timely filed within the requisite one-
year time period.  38 C.F.R. §§ 20.302 (2003).

Thus, the Board finds that the veteran has initiated an 
appeal as to the issue of whether an appeal of the April 2001 
rating decision was timely filed.  Where a claimant files a 
NOD and the RO has not issued a SOC, the issue must be 
remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The timeliness claim must be remanded for 
proper RO action, including issuance of a SOC, prior to any 
consideration by the Board of the underlying cause of death 
and accrued benefits claims.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of whether an appeal of the April 
2001 rating decision was timely filed.  
The appellant and her representative 
should be provided with copies of the SOC 
and advised of the time period in which 
to perfect the appeal.  They should also 
be advised that failure to perfect an 
appeal of the timeliness issue will 
automatically preclude the Board from 
considering the cause of death and 
accrued benefits claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




